Title: James Madison to Isaac A. Coles, 5 February 1835
From: Madison, James
To: Coles, Isaac A.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                   Feby 5. 35
                            
                        
                        
                        I am just favoured with yours of the 2d. inst. I owe an apology for not informing you that the articles sent
                            by Commodore Elliot were duly received from the Courthouse, more than you did for not apprizing me that they were left
                            there. Our only regret has been that you & Mrs. Coles could not give us the pleasure of your intended call. We hope
                            another opportunity will be free from disappointing causes.
                        Your letter gave us the latest account of your brother Edward. We feel an affectionate interest in his
                            welfare, and trust his floating experiment, will end in the choice of a good harbour for his permanent anchorage.
                        We are glad to hear that you are all passing in good health, the trial to which it is put by the rigors
                            & caprices of the season. Mine is not changed for the better, & that of Mrs M. is at present somewhat
                            suffering also. Accept for yourself & Mrs. Coles our united regards & all our good wishes.
                        
                            
                                
                            
                        
                    